Citation Nr: 1135928	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had a period of active duty from November 1957 to May 1958, with several periods of reserve service thereafter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

In September 2010, the Veteran and his spouse presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for bilateral hearing loss in a December 2000 rating decision.

2.  The evidence submitted since the December 2000 rating decision includes opinions from a private audiologist, dated in September 2006 and April 2007, that support the Veteran's contention that his bilateral hearing loss is related to acoustic trauma in service; these opinions are new evidence and further raise a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss on the merits.

3.  The Veteran's bilateral hearing loss is related to his period of active military service.

4.  The RO denied the Veteran's service connection claim for tinnitus in a December 2000 rating decision.

5.  The evidence submitted since the December 2000 rating decision includes opinions from a private audiologist, dated in September 2006 and April 2007, that support the Veteran's contention that his tinnitus is related to acoustic trauma in service; these opinions are new evidence and further raise a reasonable possibility of substantiating the Veteran's service connection claim for tinnitus on the merits.

6.  The Veteran's tinnitus is related to his period of active military service.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied the Veteran's service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010). 

4.  The December 2000 rating decision that denied the Veteran's service connection claim for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

II.  New and Material Evidence

The Veteran contends that his bilateral hearing loss and tinnitus are due to acoustic trauma in service, specifically from being exposed to noise from artillery and small arms fire.  He also maintains that he first began to experience tinnitus in service and that such symptomatology has continued to the present day.  See Board Hearing Tr. at 6-8.  

By a December 2000 rating decision, the RO denied the Veteran service connection for bilateral hearing loss and tinnitus.  Service connection for bilateral hearing loss was denied based on a finding that this disability existed prior to service and was not aggravated therein.  Service connection for tinnitus was denied on the basis that the Veteran failed to submit evidence showing that he had tinnitus or that such was related to his period of service.  The RO notified the Veteran of this rating decision and of his appellate rights in a letter dated December 26, 2000.  He did not appeal, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

In October 2006, the Veteran requested that his previously-denied service connection claims for bilateral hearing loss and tinnitus be reopened.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

At the time that the Veteran filed to reopen his claims, he submitted an opinion from a private audiologist dated in September 2006.  The Veteran subsequently provided an additional opinion form the same audiologist in April 2007.  The audiologist opined that the Veteran's exposure to excessive noise levels in service either caused or contributed to his hearing loss and tinnitus.  When the claims were previously denied, the claims file did not contain a medical opinion that supported the Veteran's contention of a link between bilateral hearing loss and tinnitus and his period of service.

This new evidence goes to a key question of whether there were incidents of service that led to current disabilities.  Accordingly, the previously-denied claims for service connection for bilateral hearing loss and tinnitus are reopened and consideration may be given to the entire evidence of record without regard to prior denial.  The Board will proceed to consider whether service connection is warranted for these disabilities on the merits.

III.  Service Connection 

In order to establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, pursuant to 38 C.F.R. § 3.303(b), a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology may be established if a claimant can show that: (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-96.  If lay testimony is found to be credible, such testimony alone is sufficient to establish an in-service "noting," and no specific in-service medical notation or diagnosis is required.  Barr, 21 Vet. App. at 308. 

The claim for service connection for bilateral hearing loss was previously denied on the basis that it pre-existed service and was not aggravated by service.  Service treatment records include a February 1957 Report of Medical Examination that notes that the Veteran had a right radical mastoidectomy in November 1956 with a perforated drum on the right side.  This Report of Medication Examination indicates that it was completed for the purpose of the Veteran's enlistment in the Army Reserve.  A whisper hearing test was performed that showed that the Veteran had 15/15 hearing bilaterally.  No audiometric testing was completed.

The Veteran's DD Form 214 indicates that he entered a six month period of active duty on November 2, 1957.  Service treatment records also include the Report of Medical Examination completed two days later on November 4, 1957.  The whisper testing revealed, again, 15/15 results bilaterally.  The "physical profile" portion of the examination also noted normal hearing.  Audiometric testing, however, revealed audiometric thresholds that constitute hearing loss under current VA regulations.  See 38 C.F.R. § 3.385 (2010).  Prior to separation from his period of active duty, the Veteran underwent an additional medical examination.  This Report of Medical Examination is dated in March 1958.  In this report, the Veteran's whisper test results are again 15/15.  No audiometric testing was completed.  No hearing loss was noted.  There is no evidence of tinnitus documented in the service treatment records.

Thus, as a preliminary issue, the Board must decide whether the Veteran had pre-existing hearing loss at the time he entered his period of active duty.  The February 1957 Report of Medical Examination that was conducted for enlistment purposes did not show any disability, while the November 4, 1957 Report of Medical Examination, completed two days after the start of his period of active service, contains finding of normal hearing as well as readings that indicate that hearing loss was present.  Lastly, the March 1958 Report of Medical Examination done for purposes of the Veteran's separation from active duty contains no evidence of hearing loss.  On this record of contradictory findings, the Board cannot find that the Veteran's hearing loss pre-existed service.  That is, although the record clearly indicated that the Veteran had ear surgery prior to service, the evidence is not clear on whether hearing loss existed at the time of entrance into active duty or existed during the period of active duty.  The finding that the Veteran had an ear surgery prior to service is not in and of itself evidence of hearing loss on service entrance.  On the evidence of record, the Board finds that the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b).  The Veteran is presumed to have had normal hearing at the time of entrance into service.  

Subsequent audiometric testing completed during the Veteran's long period of reserve service returned varied results.  A February 1966 Report of Medical Examination included the notation from a clinician that the Veteran had acoustic trauma, but also noted that the Veteran had a right ear hearing loss that was probably secondary to an old right mastoid infection.

The Board will proceed to evaluate whether service connection is warranted on the basis that hearing loss and tinnitus subsequently developed due to acoustic trauma experienced in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran has credibly testified regarding exposure to acoustic trauma due to proximity to artillery and small arms fire in service.  The Board will also evaluate the claim for tinnitus based on the Veteran's contention of continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2010).

Audiometric testing completed during VA examination in September 2007 showed hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran had a decibel threshold of above 40 in one of the designated frequencies as well as having speech recognition scores of less than 94 percent.  Tinnitus has also been clearly diagnosed and the Veteran has credibly testified that he currently has this disability.

Regarding medical nexus evidence of record, the claims file contains VA medical opinions dated in October 2000 and November 2007.  In the October 2000 opinion, the examiner found that the February 1957 Report of Medical Examination "definitely revealed a bilateral hearing loss."  As documented above, however, this service report does not contain any evidence of a hearing loss disability, to include as a residual of the noted prior surgery.  The Board finds that the examiner, therefore, based his opinion on an inaccurate account of the record.  The examiner did not address the claim for tinnitus.

In the September 2007 VA examination report, a different examiner wrote that the Veteran marked that he had hearing problems at the time of enlistment.  Given the Veteran's history, the examiner found that it was not uncommon for the fluctuation in hearing shown in the record.  The examiner opined that the Veteran's six months on active duty did not affect his hearing.  Regarding tinnitus, the examiner reported that the Veteran noted onset six to eight years ago.  She opined that the tinnitus was not due to in-service noise exposure.  The examiner diagnosed mixed hearing loss bilaterally and tinnitus.  The Board notes that although the Veteran marked that he had "ear, nose or throat trouble" and wrote that he had trouble with "running ears" when completing Reports of Medical History in February and November 1957, the Veteran did not specifically indicate that he had hearing loss.  The Board finds that this examiner also, therefore, based her opinion on an inaccurate account of the record - as the Veteran had not marked that he had hearing problems upon service entrance.

The record also contains September 2006 and April 2007 opinion letters from a private audiologist.  These opinions weigh toward granting service connection for both bilateral hearing loss and tinnitus.  The audiologist noted the pertinent history, to include the pre-service surgery, and records of fluctuating testing thresholds.  She found that the testing from service was erratic and should be "considered invalid since they are too inconsistent."  The private audiologist opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were due to excessive noise exposure in service.

It is the Board's responsibility to weigh the evidence and consider the relative probative value of various medical opinions.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this appeal, there are two VA opinions that weigh against service connection.  The probative value of these opinions, however, is decreased by the examiners' inaccurate citations to the record.  Although the September 2007 VA examiner found that the private audiologist's opinion should hold no probative value, the Board finds that the private audiologist's opinion to have significant probative value.  The private audiologist provided rationale for the opinion linking the Veteran's disabilities to acoustic trauma in service and recited an accurate account of the factual record.

In specific regard to the claim for service connection for tinnitus, the Veteran is competent to offer an account of in-service incurrence and post-service continuation of the same symptomatology, as tinnitus is a disorder that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Although the September 2007 VA examiner noted that the Veteran reported relatively recent onset of tinnitus, the Veteran's testimony before the Board noted tinnitus that began in service and continued to the present.  The Board finds the Veteran credible on this point.

In short, the Board finds that the Veteran was presumed sound at the time of his entry into active service.  The record clearly shows that the Veteran currently has bilateral hearing loss and tinnitus.  The Veteran has provided competent and credible testimony regarding in-service acoustic trauma due to proximity to artillery and small arms fire.  The remaining element needed to establish service connection is competent evidence of a link between the current disabilities and the acoustic trauma in service or evidence of continuity of symptomatology.  See 38 C.F.R. § 3.303.  After review of the various medical opinions of record and the Veteran's credible testimony regarding continuity of symptomatology of tinnitus, the Board finds that the evidence on this element is in relative equipoise.  See generally 38 C.F.R. § 3.102 (2010) (noting that reasonable doubt is to be resolved in claimant's favor); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (observing that a claimant "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail").  Resolving any doubt in this case in the Veteran's favor, the Board finds that the Veteran's hearing loss and tinnitus are attributable to service.  The benefits sought on appeal are accordingly granted.









(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


